Citation Nr: 1123435	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-39 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a back disorder secondary to bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and R.N.



ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to August 1992.  Service in Southwest Asia is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the Veteran's claims for service connection for bilateral pes planus and a back disorder caused by the bilateral pes planus.  The Veteran disagreed and perfected an appeal.  In February 2010, the Veteran and his representative presented testimony in support of the Veteran's claim for VA benefits.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was examined by a VA physician's assistant (PA) in March 2008.  The VA PA provided an opinion that it was less likely as not that the Veteran's bilateral pes planus was incurred or aggravated during service because there were no treatment records from the time of the Veteran's discharge which indicated the claimed pes planus pain continued from the date of discharge.  

Since the VA examination, the Veteran has testified that he had pain during service that has persisted to the present time.  The Veteran testified that he sought a hardship discharge for family issues and that when he underwent his discharge physical, he was not thinking of contending that his feet hurt.  See hearing transcript at page 5.  In addition to his testimony, the Veteran has stated in a March 2010 statement that he treated himself with various over the counter remedies from the time of his discharge in part due to the lack of medical insurance coverage.  The Veteran has also submitted the statements of his brother, sister and mother who generally state that they observed the Veteran's foot pain to increase after he came home from the Army.  Finally, Dr. J.P., M.D., confirmed in a February 2010 letter that the Veteran sought treatment for his bilateral foot problem as early as 2003.  

The VA examiner reported that the Veteran spent several years working in a factory in a job where he had to stand for long periods and concluded, without any rationale, that the Veteran's foot condition was more likely caused by that environment rather than the history of physical activity that the Veteran reported during service.  In sum, the Board finds that because the VA examiner did not have an opportunity to consider evidence of lay witnesses who observed the Veteran's painful condition from the date of his discharge and the rationale of the examiner's opinion was based on the lack of such evidence, a new examination is in order.  

Accordingly, the case is REMANDED for the following action:

1.  VBA shall request that the Veteran identify all treatment he has received for his bilateral foot condition since March 2008 and provide releases for any such medical records.  The Veteran's response and any medical records obtained shall be associated with the Veteran's VA claims folder.

2.  After completion of the foregoing, VBA shall provide the Veteran with a medical examination by an appropriate physician who shall review the Veteran's VA claims folder before examining the Veteran.  The examiner shall provide a diagnosis of any bilateral foot disorder and describe the nature and extent of that disorder.  The examiner shall also provide an opinion whether it is at least as likely as not that the Veteran's diagnosed foot disorder was incurred during or aggravated during the Veteran's active duty military service.  The examiner shall provide an explanation of the reasons for the opinion and shall specifically address whether the Veteran's current symptoms are compatible with the symptoms he reported he had during service.  If the examiner is unable to provide such an opinion without resort to mere speculation, shall state the reasons why that is the case.  The examiner's written narrative report shall be associated with the Veteran's VA claims folder.

3.  After completion of the foregoing and any other developmental action deemed necessary, shall readjudicate the Veteran's claims for service connection for bilateral pes planus and for a back disorder secondary to a pes planus disorder.  If the benefits sought on appeal remain denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


